Exhibit 99.1 Mad Catz® Makes Voluntary Assignment in Bankruptcy under the Bankruptcy and Insolvency Act (Canada) SAN DIEGO – March 31, 2017 – Mad Catz Interactive, Inc. (the “Company”) (OTC Pink: MCZAF) announced that, with the authorization and approval of its Board of Directors, it and its subsidiary, 1328158 Ontario Inc., made a voluntary assignment in bankruptcy on March 30, 2017, pursuant to the provisions of the Bankruptcy and Insolvency Act (Canada). Pursuant to the assignment in bankruptcy, PricewaterhouseCoopers Inc. (“PWC”) has been appointed as the trustee in bankruptcy of the Company’s estate.The Company’s wholly-owned subsidiary, Mad Catz, Inc., ceased operations and also has filed a voluntary petition for relief under chapter 7 of the United States Bankruptcy Code to initiate an orderly liquidation of the assets of the Company. In addition, certain of the Company’s other subsidiaries have filed or will file for liquidation under comparable legislation in their countries of origin.
